Stevens, P. J.
(dissenting). I dissent and vote to affirm. I agree the law is constitutional. However, knowingly presenting a tentative plan which is violative of the law (i.e., a plan for less than the required 20,000) is tantamount to the presentation of no plan at all. While the announcement of the proposed plan did stress its tentative nature and express hope for some favorable action by the executive and legislative bodies, the fact is that no legally permissible plan was submitted for discussion. Moreover, by virtue of the statutory timetable it was obvious that no meeting of the Legislature could be held unless specially called. Nothing appears to indicate that there reasonably could have been such an expectation.
McGtvern and Steuer, JJ., concur with Markewioh, J.; Stevens, P. J., dissents in opinion.
Judgment reversed on the law, without costs and without disbursements, the stay of the election vacated, and the petition dismissed.